Citation Nr: 0601236	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO determined no new and 
material evidence was received sufficient to reopen the 
previously denied claim. 


FINDINGS OF FACT

1. An unappealed April 1997 rating decision denied service 
connection for COPD finding that the condition neither 
occurred in nor was caused by service. The veteran did not 
appeal, making it the last final decision. 

2.  Evidence received since the April 1997 decision is 
largely cumulative to, or redundant of, evidence then of 
record; it does not relate to the unestablished fact (nexus 
to service) necessary to substantiate the claim, and it does 
not raise a reasonable possibility of substantiating the 
claim of service connection for COPD. 


CONCLUSION OF LAW

Evidence received since the April 1997 rating decision is not 
new and material and a claim of service connection for COPD 
may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for COPD in September 1996. In an April 1997 decision, the RO 
denied service connection for COPD concluding, "Service 
connection for COPD is not warranted as this condition was 
not diagnosed in service and there is no evidence of 
treatment for a chronic respiratory condition while the 
veteran was on active duty." The veteran then filed a claim 
to reopen, which was denied in an April 2003 rating decision 
finding that the evidence submitted by the veteran was not 
new and material. 

At the time of the April 1997 decision, the record included 
service medical records showing treatment for bronchitis in 
1961 and chest pain symptomatology in 1956 and 1960 to 1962. 
The veteran's March 1972 exit examination was normal noting 
his complaints of "shortness of breath," but concluding 
that the symptom was consistent with his age and physical 
condition. 

Additionally, the record included the VA outpatient treatment 
records and the Army hospital reports from 1972 through 1997, 
showing a diagnosis of COPD in August 1975. The record as of 
April 1997 did not include any medical evidence linking his 
in-service bronchitis or chest pain symptomatology to his 
current diagnosis of COPD.  



Potentially relevant evidence received since the April 1997 
decision includes: (1) a December 2002 statement by the 
veteran's wife; (2) private treatment records from Dr. AS 
dated from January 2001 through October 2002; (3) private 
treatment records from Dr. JVD dated from February 2001 
through October 2002; and (4) private hospital records dated 
from February 1999 through August 2001. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's contentions have not changed since his initial 
claim for entitlement to service connection for COPD in 
September 1996. That is, the veteran claims that his current 
COPD was caused by his respiratory problems that began in-
service, including, but not limited to "chronic 
bronchitis." The RO, in denying his claim, found that the 
veteran's COPD was diagnosed three years after service and it 
lacked a nexus with any in-service injury or disease. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's COPD 
is linked to some in-service injury or disease. No competent 
evidence received since the April 1997 decision tends to do 
so.

The private hospital records and the private treatment 
records from Dr. AS and Dr. JVD document the veteran's 
ongoing treatment for COPD from 1999 to 2002. The hospital 
records also show the veteran was hospitalized for chest 
discomfort in March 2001. The fact that the veteran has COPD 
was already well documented in the medical evidence 
previously in the file. The examiners do not, however, offer 
an opinion as to whether the veteran's COPD can be linked to 
any in-service injury or disease. The additional medical 
evidence submitted merely show the veteran's continuing 
treatment for an already established respiratory problem, 
namely COPD. 

The veteran's wife, in a December 2002 statement, indicated 
that the veteran was tested for and diagnosed with 
tuberculosis in 1970. She also stated that she saw the 
veteran "coughing up blood" and opined that the 
tuberculosis "has contributed to [the veteran's] current 
problem."

As to the veteran's wife's statements, she has not 
demonstrated she has medical training, expertise, or 
credentials that would qualify her to render a competent 
opinion regarding medical causation. Her lay opinion that her 
husband's COPD is related to his in-service tuberculosis is 
not competent evidence, and cannot be deemed "material" for 
purposes of reopening the veteran's claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, 
the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Furthermore, it is noteworthy that the veteran's wife's 
statement is simply contrary to the medical evidence. The 
service medical records indicate that the veteran was tested 
for tuberculosis in April 1972, and it came back negative. No 
diagnosis or treatment of tuberculosis is indicated in the 
veteran's service medical records. 

No competent evidence received since April 1997 relates to 
the unestablished fact necessary to substantiate the claim. 
That is, no additional evidence received shows a nexus 
between the veteran's current COPD and service. The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992). The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative." Paller, 3 Vet. 
App. at 538. The RO has previously considered extensive 
medical evidence documenting the appellant's medical history 
and complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in August 2004. That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, and the 
statement of the case (SOC) he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking. He was also supplied 
with the complete text of 38 C.F.R. § 3.156 in the SOC.  

The RO's 2004 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession. However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to this claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim. 
When considering the notification letters, the rating 
decision on appeal and the SOC as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. The Board finds that the duty 
to assist has been fulfilled.  The file contains the post-
service private and VA treatment records identified above.  
The veteran's service medical records are in the file. The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

With a claim to reopen, such as this one, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim.  
See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005). As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim. Since no new and material evidence 
has been submitted in conjunction with the recent claim, an 
examination is not required. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

The appeal to reopen a claim of service connection for 
chronic obstructive pulmonary disease is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


